DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of Parent Application 1108229.4, filed in The United Kingdom on 17 May 2011 has been received in Parent Application 14118202.  
Claim Objections
Claim 44 calls for “… removed from a wound site via said open area.” Although parent claim 41 describes a “combined area,” it does not explicitly claim an “open area.” Examiner suggests to amend one or both of these claims to more clearly describe the open area.
Claim 51 lacks a period and should be amended to conclude as a sentence. 


Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 41-51 and 53-60 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Lockwood, Jeffrey S. et al. (US 20020082567 A1)
Regarding claim 41, Lockwood discloses an apparatus for promoting scar-free healing at a tissue site (¶ [0008], flexible member for use in a vacuum bandage; ¶ [0066], A wound care bandage 10), the apparatus comprising: 
a tissue contact layer comprising silicone (¶ [0068], FIG. 3, wound care bandage 10 comprises a thin, flexible wound dressing member 20 … made of a medical grade silicone or other type of elastomer which is pliable. Two companies, for example, which manufacture such medical grade silicone are GE Silicones and NuSil Technology; ¶ [0070], member 20 is also made of a generally non-adhesive material); and 
a plurality of apertures (¶ [0075], through holes 36 are provided in member 20 for communication between the channels 28, 30 of the opposite surface 24 with the channels 32, 34 of the wound contacting surface 22);  
the combined area of the apertures comprising around 20% or less of the total area of a single side of the tissue contact layer (¶ [0075], holes 36 are illustratively 0.020 inches (0.508 mm) in diameter and are illustratively spaced approximately 0.500 inches (12.700 mm) apart). 
wherein the tissue contact layer is configured to reduce scar tissue formation after negative pressure is applied through the tissue contact layer for a period of time sufficient to close the wound (¶ [0088], this transparency allows the caregiver to view the progress of the healing of the wound 16; ¶ [0097], as wound 16 heals, granulations form along the wound surface 18). 
The approximate combined area of the apertures can be calculated as a ratio of a circular aperture, divided by a rectangular spacing:
                 
                    
                        
                            
                                
                                    π
                                
                                
                                    4
                                
                            
                            *
                            
                                
                                    0.02
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    0.5
                                
                                
                                    2
                                
                            
                        
                    
                    =
                     
                    0.001256
                
            
Here, Lockwood demonstrates a combined area of the apertures which is approximately 0.125%. 
Lockwood teaches the invention substantially as claimed by Applicant but is silent whether the tissue contact layer reduce scar tissue formation by at least one point on the Vancouver or Manchester Scar Scale. 
When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, a tissue contact layer comprising silicone and a plurality of apertures, wherein a combined area of the apertures comprises around 20% or less of the total area of a single side of the tissue contact layer) except for a property or function (in the present case, reducing scar tissue formation by at least one point on the VSS or MSS) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
In this case, Lockwood discloses an identical structure to the claimed apparatus, and also discloses that the apparatus promotes healing of a wound (¶ [0088], [0097]). Therefore, Lockwood can be presumed to inherently prevent or minimize scarring. 
The VSS or MSS quantifies a degree of scar prevention. Although Lockwood does not measure an amount of scarring or compare the dressing to other wound dressings, scarring is a generally undesirable side effect, which a user would seek to minimize or avoid. It would have been obvious to configure Lockwood’s dressing to minimize scarring, in order to avoid an adverse outcome of wound therapy. 

Regarding claim 56, Lockwood discloses an apparatus as discussed above for claim 41. Lockwood further discloses a method for using the apparatus (¶ [0023], method of treating an open wound; ¶ [0072], Wound contacting surface 22 or portions thereof contact the wound surface 18 as shown in FIG. 7). Regarding the rationale that Lockwood inherently or obviously reduces scar tissue formation by at least one point on the VSS or MSS, see discussion of claim 41 above. 
 
Regarding claims 42-50, 53, 57 and 60, Lockwood discloses an apparatus further comprising a transmission layer positioned over the tissue contact layer (¶ [0081] As shown in FIGS. 3 and 7, bandage 10 further includes gauze or other suitable packing 58 which lies on top of cover 52); 
wherein the apertures comprise one or more of slits, slots, circular holes, square holes, polygonal holes and elliptical holes (¶ [0095], holes 36 are 0.020 inches (0.508 mm) in diameter); 
further comprising at least one exudate absorbing layer proximate to said tissue contact layer for holding exudate removed from a wound site via said open area (¶ [0081] As shown in FIGS. 3 and 7, bandage 10 further includes gauze or other suitable packing 58 which lies on top of cover 52); 
wherein the tissue contact layer comprises a silicone adhesive (¶ [0068], member 20 is made of a medical grade silicone or other type of elastomer … GE Silicones and NuSil Technology); 
wherein the tissue contact layer comprises a silicone adhesive present in amounts and proportions sufficient to inhibit scar tissue formation when negative pressure is applied at the tissue site (¶ [0067], Bandage 10 promotes the healing of a large wound 16 (shown in FIGS. 3 and 7) by providing vacuum therapy to the wound 16); 
wherein the silicone comprises polysiloxane, polyorganosiloxane, or polydimethylsiloxane (¶ [0068], GE Silicones and NuSil Technology); 
further comprising a source of negative pressure connectable to the tissue site, said source being adapted to provide continuous negative pressure and/or intermittent negative pressure (¶ [0066], illustrative vacuum and irrigation source 12, 14); 
wherein the tissue site comprises a wound site and said negative pressure comprises negative pressure wound therapy (NPWT) (¶ [0067] Bandage 10 promotes the healing of a large wound 16 (shown in FIGS. 3 and 7) by providing vacuum therapy to the wound 16); 
wherein the combined area of the apertures comprises about 17.5% or less of the total area of a single side of the tissue contact layer (¶ [0095], holes 36 are 0.020 inches (0.508 mm) in diameter and are spaced approximately 0.500 inches (12.700 mm) apart); 
wherein each of the plurality of apertures comprise a length of about 0.025 mm to about 1.5 mm (¶ [0095], holes 36 are 0.020 inches (0.508 mm) in diameter). 

Claims 42 and 44 call for a transmission layer and exudate absorbing layer, respectively. Packing 58 of Lockwood is cited as analogous to each of these layers, since the claims depend on parent claim 41 in parallel. 

Regarding claim 51, Lockwood does not explicitly disclose that the combined area of the apertures comprises about 17.5% of the total area of a single side of the tissue contact layer. The combined area of the apertures is interpreted as a result-effective variable, subject to experimentation and testing. A result-effective variable is a parameter which achieves a recognized result. These results are obtained by the determination of optimum or workable ranges of said variable through routine experimentation. The combined area of the apertures determines the amount of fluid resistance, wound support and material strength through routine experimentation. For example, an excessively high combined area will weaken the dressing and provide inadequate wound support. An excessively low combined area will not drain the wound adequately, since it will present excessive resistance for removing fluid.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the combined area of the apertures in order to balance the needs of material strength and fluid resistance. See MPEP 2144.05(II)(A,B). Also see in re Boesch and Slaney, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claims 54, 55, 58 and 59, Lockwood discloses an apparatus and method wherein a tissue contact layer is configured to be placed over a wound (¶ [0067] Bandage 10 promotes the healing of a large wound 16 (shown in FIGS. 3 and 7) by providing vacuum therapy to the wound 16). Lockwood does not explicitly disclose that the apparatus reduces scar tissue formation by at least one point on the Vancouver or Manchester Scar Scale. This feature is interpreted as inherent or obvious over Lockwood, as discussed for claim 41 above.   


Claim Rejections - 35 USC § 103
Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lockwood, Jeffrey S. et al. (US 20020082567 A1) in view of Sanders; T. Blane et al. (US 20100210986 A1). 
Regarding claim 52, Lockwood is silent whether the apparatus generates an electrostatic charge. Sanders discloses an apparatus configured to generate an electrostatic charge at an interface between a tissue contact layer and a tissue site (¶ [0066], the protective liner 184 may be held to the exterior of the outer drape member 140 by static charge between the materials or with a mild adhesive or other device). 
Sanders protects a wound dressing with a liner that excludes dust or contaminants. One would be motivated to modify Lockwood with the electrostatic charge-generating material of Siegel to more easily attach a protective liner. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lockwood with the charge-generating material of Sanders in order to associate a liner with a wound contact layer. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 41-60 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 4-17 of Hartwell; Samantha Dawn et al. (US 10231878 B2).  
Regarding instant claim 41, Hartwell claims all limitations in claim 1.  
Regarding instant claim 56, Hartwell claims all limitations in claim 14  
Regarding instant claims 42-55 and 57-60, Hartwell claims all limitations in claims 1-2 and 4-17 as shown in table 1. 
Table 1: Hartwell double patenting
instant claim 
Hartwell
instant claim 
Hartwell
instant claim 
Hartwell
42
1
48
7
54
12
43
2
49
8
55
13
44
4
50
9
57
15
45
1
51
9
58
16
46
5
52
10
59
17
47
6
53
11
60
14




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loveland; Frederic D.	US 4743249 A
Carte; Theresa L. et al.	US 6495229 B1
Talke; Volker et al.	US 5641506 A
Rawlings; David A. et al.	US 5010883 A
Iyer; Pradeep et al.	US 20120123220 A1
Ishiwatari; Hironobu et al.	US 20080233348 A1
Greener; Bryan et al.	US 20100179463 A1
Coates; Michael William et al.	US 20120058289 A1
Schlussel, Ed	US 20050154340 A1
Greener; Bryan	US 20120041402 A1
Keller; Keith Alan et al.	US 20100030170 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781